MEMORANDUM OF DECISION.
Preston Grendall appeals from the judgment of the Superior Court, Waldo County, dismissing his complaint for insufficiency of process. Grendall contends that a summons issued by a clerk of a Massachusetts court may be used to initiate an action in the Maine Superior Court or, in the alternative, that he was entitled to equitable relief under M.R.Civ.P. 60(b). Because 4 M.R.S. A. § 108 (1979) requires that Superior Court summonses “be in the name of the State [of Maine] under the seal of said court” and because Grendall’s 60(b) motion sets forth no ground for equitable relief, we affirm the dismissal.
The entry is:
JUDGMENT AFFIRMED.
All concurring.